                                                                            Page 1 of 2

                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION


JOHN DOUGLAS DEWHIRST,

      Plaintiff,

v.                                           CASE NO. 3:19cv1548-MCR-HTC

OFFICER TEER,
SERGEANT SAWYER,

     Defendants.
_________________________________/

                                    ORDER

      This cause comes on for consideration upon the Magistrate Judge’s Report and

Recommendation dated August 6, 2019. ECF No. 7. Plaintiff has been furnished a

copy of the Report and Recommendation and has been afforded an opportunity to file

objections pursuant to Title 28, United States Code, Section 636(b)(1). The Court has

made a de novo determination of any timely filed objections.

      Having considered the Report and Recommendation, and any objections

thereto, the Court has determined that the Report and Recommendation should be

adopted.
                                                                     Page 2 of 2

       Accordingly, it is now ORDERED as follows:

       1.     The Magistrate Judge’s Report and Recommendation, ECF No. 7, is

adopted and incorporated by reference in this Order.

       2.     This case is DISMISSED WITHOUT PREJUDICE due to Plaintiff’s

failure to prosecute or failure to comply with a Court order.

       3.     The clerk is directed to close this file.

       DONE AND ORDERED this 4th day of September 2019.



                                         M. Casey Rodgers
                                         M. CASEY RODGERS
                                         UNITED STATES DISTRICT JUDGE




Case No. 3:19cv1548-MCR-HTC
